The allegation was of a joint ownership. The proof was of ownership in severalty. The question of ownership was material, and the state were bound to prove it as alleged. But it is claimed, that, if the general property was in A and B in severalty, each had the possession of and a special property in the chattels of the other. However this might be in some cases, there was here no evidence to support such a claim. The only evidence tending in that direction was, that both A and B had equal access to the box in which the articles of property stolen were kept. This at most was only evidence of a bare possession, with no general or special property in the chattels to sustain it; but the evidence also proved that B, at the time of the larceny, was absent on a visit, having left the custody of the box with A. She had not then even the bare possession of the chattels of A.
Exceptions sustained.
BINGHAM, J., did not sit. *Page 326